Citation Nr: 1022233	
Decision Date: 06/15/10    Archive Date: 06/24/10

DOCKET NO.  07-39 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a monetary allowance under 38 U.S.C.A. § 1805 
for a Vietnam Veteran's child on account of spina bifida.


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel








INTRODUCTION

The Veteran served on active duty from September 1961 to June 
1973.  He had a tour of duty in the Republic of Vietnam 
during the Vietnam War from September 1970 to September 1971.  
The appellant is the Veteran's biological son, for whom 
benefits are sought.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO), in Denver, 
Colorado, which denied entitlement to the benefit current 
sought on appeal.

In April 2009, the Board remanded the claim to the RO via the 
Appeals Management Center (AMC) in Washington, DC, for 
further development.  Specifically, the Board instructed the 
AMC/RO to schedule the appellant for a VA examination for a 
clarification of whether there is a current diagnosis of 
spina bifida and, if spina bifida is present, a determination 
as to which manifestation of the disease is present.  
All requested development has been accomplished, to the 
extent possible, and this case is once again before the Board


FINDINGS OF FACT

1.  The appellant's father is a Vietnam Veteran.  

2.  There is no competent medical evidence of record that the 
appellant has (or has had) spina bifida.





CONCLUSION OF LAW

The criteria for a monetary allowance under 38 U.S.C.A. § 
1805 for a Vietnam Veteran's child on account of spina bifida 
have not been met. 38 U.S.C.A. §§ 1802, 1805, 5107 (West 
2002); 38 C.F.R. § 3.814 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the claim on its merits, 
providing relevant VA case law, regulations and statutory 
provisions, the relevant factual background, and an analysis 
of its decision.

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2009), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that the claimant is to provide; and (3) that VA 
will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. 
App. 394, 403 (2005). 
 In addition, the notice requirements of the VCAA apply to 
all five elements of a service-connection claim, including: 
(1) Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

However, in the recent case Shinseki v. Sanders, 129 S. Ct. 
1696 (2009), the United States Supreme Court (Supreme Court) 
held that the blanket presumption of prejudicial error in all 
cases imposed an unreasonable evidentiary burden upon VA.  
Rather, the Supreme Court suggested that determinations 
concerning prejudicial error and harmless error should be 
made on a case-by-case basis.  Id.  As such, in conformance 
with the precedents set forth above, on appellate review the 
Board must consider, on a case-by-case basis, whether any 
potential VCAA notice errors are prejudicial to the claimant. 

By letters dated in October 2005 and December 2009 the 
appellant was notified of the evidence not of record that was 
necessary to substantiate his claim.  He was told what 
information that he needed to provide, and what information 
and evidence that VA would attempt to obtain.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  The foregoing 
correspondence also provided the requisite notice with 
respect to the Dingess requirements.

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The Veteran's relevant service, VA, 
and private medical treatment records have been obtained.  
There is no indication of any additional, relevant records 
that the RO failed to obtain.  The appellant has been 
medically evaluated.  In sum, the Board finds that the duty 
to assist and duty to notify provisions of the VCAA have been 
fulfilled and no further action is necessary under the 
mandates of the VCAA. 

 Entitlement to benefits under 38 U.S.C.A. § 1805 for a child 
born with spina bifida

VA shall pay a monthly allowance, based upon the level of 
disability, to or on behalf of a child of a Vietnam Veteran 
who has spina bifida and other birth defects, to include 
achondroplasia, cleft lip and cleft palate, congenital heart 
disease, congenital talipes equinovarus (clubfoot), 
esophageal and intestinal atresia, Hallerman-Streiff 
syndrome, hip dysplasia, Hirschprung's disease (congenital 
megacolon), hydrocephalus due to aqueductal stenosis, 
hypospadias, imperforate anus, neural tube defects, Poland 
syndrome, pyloric stenosis, syndactyly (fused digits), 
tracheoesophageal fistula, undescended testicles, and 
Williams syndrome, that are associated with the Veteran's 
exposure to toxic herbicides.  38 U.S.C.A. §§ 1805(a), 1812, 
1815; 38 C.F.R.§§ 3.814(a), 3.815.

Significantly, spina bifida is the only birth defect which 
warrants an award of monetary benefits based on the herbicide 
exposure of a Vietnam Veteran who is the father of the child 
at issue.  Jones v. Principi, 16 Vet. App. 219 (2002).  To 
qualify for a monthly allowance on the basis of other birth 
defects (as listed above), a claimant must show that the 
Vietnam Veteran who was exposed to herbicides is his or her 
mother.  38 U.S.C.A. §§ 1812, 1815; 38 C.F.R. § 3.815.  This 
determination has been made on the basis of scientific 
studies that have been undertaken.  The Board is bound by the 
law and the VA's regulations.  38 U.S.C.A. § 7104.  As such, 
the basis of the studies is beyond the jurisdiction of the 
Board.

Within the meaning of this law, the term "Vietnam Veteran" 
means a person who performed active military service in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, to include service in the 
waters offshore and service in other locations, if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.814(c)(1).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The Veteran seeks entitlement to benefits pursuant to 38 
U.S.C.A. § 1805 for a child with spina bifida.  His Armed 
Forces Of The United States Report Of Transfer Or Discharge 
(DD Form 214)  shows that he served in the Republic of 
Vietnam during the Vietnam Era, thereby establishing the 
presumption that he was exposed to an herbicide agent in 
service.  Significantly, however, the record does not reflect 
military service (including in particular in the Republic of 
Vietnam) for the appellant's mother, and the Veteran has 
reported that she is not a Vietnam Veteran.  Therefore, VA 
compensation is only payable if the Veteran's son were found 
to have certain forms of spina bifida.  38 U.S.C.A. §§ 1802, 
1805, 1815; 38 C.F.R. §§ 3.814, 3.815.

In this case, the evidence of record does not show that the 
Veteran's son currently has or has ever had spina bifida.  
The Veteran has submitted private medical records, dated from 
December 1986, on behalf of his son.  These records show a 
myriad of health problems, including scoliosis, flat feet, 
pneumonia and seizure disorder.  Notably, in September 2000, 
an X-ray given by Dr. C.M. resulted in a diagnosis of 
possible spina bifida.  However, there are no records 
indicating that treatment began at that time.  Furthermore, 
following a second X-ray conducted in June 2005, Dr. C.M. did 
not confirm the existence of possible spina bifida.  

In November 2005, another private physician, Dr. D.W., opined 
that the appellant's disabilities were the result of "a 
mental retardation of undetermined etiology and a seizure 
disorder with a recurring hemiparesis."

Most importantly, following the April 2009 Board remand, the 
appellant was provided a VA compensation examination to 
determine whether he has a form or manifestation of spina 
bifida.  The VA examiner determined upon physical examination 
and after a review of the claims file that the appellant 
suffers from Pars defect and spondylolisthesis L5-S1.  He 
specifically stated that there was no objective medical 
evidence of "any form of spina bifida, and certainly no 
evidence of the most severe form, which would be the 
myelomeningocele-open spina bifida."

Regrettably, the birth defects for which the appellant has 
been diagnosed, including  pars defect and spondylolisthesis 
L5-S1, are not covered under 38 U.S.C.A. § 1805(a) and 38 
C.F.R. § 3.814(a).  The Board notes that in October 2005, the 
Veteran himself stated that the appellant was not diagnosed 
with spina bifida the day he was born.  The Veteran has not 
provided any medical evidence suggesting the appellant's 
birth defects were due to spina bifida.  As previously 
mentioned, Dr. D.W. specifically determined that the birth 
defects were due mental retardation of undetermined etiology.  
Unfortunately, in the absence of such evidence and the 
absence of a diagnosis of spina bifida, there is no basis to 
grant the Veteran's claim under these provisions.

The Board sympathizes with the Veteran.  Unfortunately, 
however, there is no provision under which to allow a grant 
of the benefit sought on appeal, inasmuch as the statutory 
and regulatory requirements have not been met.  VA regulation 
provides that spina bifida is the only disability for which 
VA benefits are payable to a child based upon a biological 
father's service in Vietnam.  38 C.F.R. § 3.814.  
Accordingly, for the reasons set forth above, the appellant 
is not entitled to benefits under 38 U.S.C.A. § 1805.






ORDER

Benefits under 38 U.S.C.A § 1805 for a child born with spina 
bifida are denied.




____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


